Exhibit 10(vv)

PLAN DOCUMENT

 

WHEREAS, Boatmen’s Bancshares, Inc., a Missouri corporation (the “Corporation”),
desires to provide certain key executive employees of the Corporation and its
subsidiaries with supplemental benefits in addition to those benefits provided
under the Boatmen’s Bancshares, Inc. Retirement Plan for Employees.

Therefore, the Boatmen’s Supplemental Retirement Plan is adopted, effective as
of August 8, 1989, as follows:

ARTICLE I

Definitions

Except as otherwise specified herein or in a Participant’s Participation
Agreement, all capitalized terms shall have the same meanings as such terms have
under the Boatmen’s Bancshares, Inc. Retirement Plan for Employees.

Section 1.1  “Board of Directors” means the Board of Directors of Boatmen’s
Bancshares, Inc.

Section 1.2  “Cause” means conduct of the Participant which is finally adjudged
to be knowingly fraudulent, deliberately dishonest or willful misconduct. The
Compensation Committee of the Corporation shall have sole and uncontrolled
discretion with respect to the application of the provisions of this Section 1.2
and any determination shall be conclusive and binding upon the Participant and
all other persons.

Section 1.3  “Change of Control” means any of the following events: (a) any
individual corporation (other than the Corporation), partnership, trust,
association, pool, syndicate, or any other entity or any group of persons acting
in concert becomes the beneficial owner as that concept is defined in Rule 13d-3
promulgated by the SEC under the Securities Exchange Act of 1934, of securities
of the Corporation possessing twenty percent (20%) or more of the voting power
for the election of directors of the Corporation, (b) there shall be consummated
any consolidation, merger or other business combination involving the
Corporation or the securities of the Corporation in which holders of voting
securities of the Corporation immediately prior to such consummation own, as a
group, immediately after such consummation, voting securities of the Corporation
(or, if the Corporation does not survive such transaction, voting securities of
the corporation surviving such transaction) having less than fifty percent
(50%) of the total voting power in an election of directors of the Corporation
(or such other surviving corporation), (c) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Directors
of the Corporation cease for any reason to constitute at least a majority



--------------------------------------------------------------------------------

thereof unless the election, or the nomination for election by the Corporation’s
shareholders, of each new Director of the Corporation was approved by a vote of
at least two-thirds of the Directors of the Corporation then still in office who
were Directors of the Corporation at the beginning of any such period,
(d) removal by the stockholders of all or any of the incumbent Directors of the
Corporation other than a removal for Cause, and (e) there shall be consummated
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Corporation (on a consolidated basis) to a party which is not controlled by or
under common control with the Corporation.

Section 1.4  “Code” means the Internal Revenue Code of 1986, as amended.

Section 1.5  “Committee” means the Boatmen’s Bancshares, Inc. Compensation
Committee.

Section 1.6  “Corporation” means Boatmen’s Bancshares, Inc.

Section 1.7  “Employee” means any person employed by the Corporation or any of
its subsidiaries.

Section 1.8  “Participant” means any Employee who is selected for participation
in the Plan by the Committee as provided in Article II.

Section 1.9  “Plan” means the Boatmen’s Supplemental Retirement Plan as set
forth herein and as the same may be amended from time to time.

Section 1.10  “Retirement Plan” means the Boatmen’s Bancshares, Inc. Retirement
Plan for Employees.

ARTICLE II

Participation

Section 2.1  Subject to the provisions of Section 2.2, the Committee shall have
exclusive power to designate the Employees who will participate in the Plan.

Section 2.2  Participation in the Plan shall be limited to a select group of
Employees of the Corporation and its subsidiaries who are management or highly
compensated Employees within the meaning of Section 201(2) of the Employee
Retirement Income Security Act of 1974, as amended.

Section 2.3  Each Employee selected to participate in the Plan by the Committee
shall indicate his agreement to the terms of the Plan by executing a
Participation Agreement, a form of which is attached hereto as Exhibit A. By
means of paragraph 4 of the Participation Agreement, an Employee and the
Corporation may agree to vary the terms of the Plan as to such Employee.

 

2



--------------------------------------------------------------------------------

ARTICLE III

Benefits

Section 3.1  Except in the case of termination for Cause, in which event no
benefit shall be payable under the Plan, if a Participant’s employment with the
Corporation or one of its subsidiaries is terminated (a) by Disability,
(b) within one (1) year after a Change in Control, (c) by the Corporation or one
of its subsidiaries after the Participant has completed five (5) years of
Vesting Service, or (d) after the Participant has satisfied the requirements for
early retirement under the Retirement Plan, the Corporation shall pay to the
Participant, in the manner provided in Article V, a benefit equal to the excess
of the benefit in (i) over the benefit in (ii) described below.

(i)        the benefit which the Participant would be entitled to receive under
the Retirement Plan (based upon the terms of the Retirement Plan then in effect)
upon the Participant’s termination of employment and if the benefit under the
Retirement Plan were computed

(a)        including in Earnings for Retirement Plan purposes incentive
compensation, and

(b)        without giving effect to the limitations then currently imposed by
Section 415 of the Code, the limitations of Section 1.401-4(c) of the Income Tax
Regulations or their successors, or the limitations under Section 401(a)(17) of
the Code.

(ii)        the benefit which the Participant would be entitled to receive under
the Retirement Plan upon the Participant’s termination of employment, if such
benefit were computed without giving effect to the limitation then currently
imposed by Section 1.401-4(c) of the Income Tax Regulations or its successor.

Section 3.2  For purposes of Section 3.1(i), a Participant whose employment has
terminated for reasons other than death or Disability within one (1) year after
a Change in Control and who is not otherwise entitled to receive a benefit under
the Retirement Plan shall be deemed to be entitled to receive a benefit under
the Retirement Plan based upon the formula set forth in the Retirement Plan.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

Death Benefits

Section 4.1  If the spouse of a Participant is entitled to receive a benefit
under the Retirement Plan upon the death of the Participant then such spouse
will be entitled to receive a death benefit under this Plan calculated pursuant
to the formula set forth in Article III.

ARTICLE V

Payment of Benefits

Section 5.1  Payment of benefits under the Plan will be made in the same manner
and at the same time as benefit payments to the Participant or his spouse under
the Retirement Plan.

ARTICLE VI

Claims

Section 6.1  If a claim for benefits under the Plan is denied, the Committee
will provide a written notice of the denial setting forth the specific reasons
for the denial, a description of any additional material or information
necessary for a claimant to perfect a claim, and an explanation of why such
material or information is necessary and appropriate information as to the steps
to be taken for the claim to be submitted for review. A claimant may request a
review of a denial. Such requests should be submitted to the Committee, in
writing, within 60 days after receipt of the denial notice stating the reasons
for requesting the review. A claimant may review pertinent documents and submit
issues and comments in writing. A decision will be made on the review of the
denial of a claim not later than 60 days after the Committee’s receipt of a
request for review unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than 120 days after receipt of a request for review. The decision on
review will be in writing to the claimant and shall include specific reasons for
the decision.

ARTICLE VII

Amendment and Termination

Section 7.1  The Board of Directors may amend or terminate the Plan at any time
provided, however, that no such amendment or termination shall have the effect
of depriving Participants of rights accrued under the Plan as of the date of
such amendment or termination.

 

4



--------------------------------------------------------------------------------

ARTICLE VIII

Administration

Section 8.1  The Plan shall be administered by the Committee in accordance with
its terms, for the exclusive benefit of Participants. The powers and duties of
the Committee shall be similar to those powers and duties granted to the Plan
Administrator of the Retirement Plan. In addition, the Committee, in its sole
discretion, shall have the power to accelerate the payment of benefits under the
Plan to any Participant or spouse. Any interpretation or construction of Plan
terms or any determination by the Committee with respect to Plan benefits, etc.,
shall be conclusive and binding with respect to Participants and all other
persons.

ARTICLE IX

Miscellaneous

Section 9.1  Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall give the Participant the right to be retained in
the employ of the Corporation or its subsidiaries or interfere with the right of
the Corporation or its subsidiaries to discharge the Participant at any time,
nor shall it give the Corporation or its subsidiaries the right to require the
Participant to remain in their employ or interfere with the Participant’s right
to terminate his employment at any time.

Section 9.2  No benefit payable at any time under this Plan shall be subject in
any manner to alienation, sale, transfer, assignment, pledge, attachment or
encumbrance of any kind.

Section 9.3  All rights hereunder shall be governed by and construed according
to the laws of the State of Missouri, except to the extent such laws are
preempted by the laws of the United States of America. In the event any
provision of this Plan is held invalid, void or unenforceable, the same shall
not affect, in any respect whatsoever, the validity of any other provision of
this Plan.

Section 9.4  Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Corporation or its subsidiaries and
the Participant or any other person. To the extent that any person acquires the
right to receive payment from the Corporation under this Plan, such right shall
be no greater than the right of any unsecured general creditor of the
Corporation.

Section 9.5  The terms of this Plan shall be binding upon and inure to the
benefit of the Corporation, its successors and assigns, and the Participant and
his heirs and legal representatives.

 

5



--------------------------------------------------------------------------------

Section 9.6  If a Participant becomes entitled to a distribution of benefits
under the Plan, and if at such time the Participant has outstanding any debt,
obligation, or other liability representing an amount owing to the Corporation
or its subsidiaries, then the Corporation may offset such amount so owing
against the amount of benefits otherwise distributable. Such determination shall
be made by the Committee.

Section 9.7  The Corporation shall, to the extent permitted by law, have the
right to deduct from any payments of any kind with respect to the benefit
otherwise due to the Participant and Federal, state or local taxes of any kind
required by law to be withheld from such payments.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

BOATMEN’S SUPPLEMENTAL

RETIREMENT PLAN

PARTICIPATION AGREEMENT

THIS AGREEMENT is made as of                     , 19    , between Boatmen’s
Bancshares, Inc. (“Corporation”) and                                          
        (“Participant”).

The Corporation and the Participant mutually agree as follows

1.        The Participant has received a copy of the Boatmen’s Supplemental
Retirement Plan (“Plan”) and has read and understands the Plan.

2.        By completion of this Agreement, the Participant agrees to comply with
the terms of the Plan in all respects.

3.        All provisions of the Plan are hereby made a part of this Agreement.

4.        The following special provisions are applicable to the Participant’s
participation in the Plan            

 

 

 

 

  BOATMEN’S BANCSHARES, INC.     By  

 

   

 

          Date      

 

   

 

      Participant     Date  